DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 2 May 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 Sep 2022 has been entered.

Status of the Claims
Canceled: 4, 8–10, 16, 17 and 20–25
Examined herein: 1–3, 5–7, 11–15, 18 and 19

Withdrawn Rejections
All rejections of claim 17 are hereby withdrawn; its cancelation moots the rejections.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–3, 5–7, 11–15, 18 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
This rejection is maintained from the previous Office action.  The rationale has been revised to address the amended limitations.
Claim 1 recites a "'database of gut organism (DGO)' listing genomes 'G' names [sic] of gut organisms".  The set of "gut organisms" is not a clearly-defined set.  Costello teaches that "gut [microbiome] community structure was highly variable among people" (Science 2009, p. 1695, bot. of col. 3 – p. 1696, top of col. 1).  And descriptions of "gut organisms" are typically given in terms of entire taxa (e.g. the entire order Bacteroidetes and phylum Firmicutes; see Costello, SI, p. 8), rather than specific individual genomes.  So it is not clear whether the claimed "database of gut organism" would include every available Firmicutes genome, or whether it would include only genomes of Firmicutes organisms that had been isolated specifically from the gut.  And if the latter, then the set of genomes would be a variable object, which also renders the claim indefinite.
Claim 1 also does not particularly point out how to perform the steps of  "calculating cumulative abundance of bacterial taxa in each of the gut samples … using the taxonomic abundance matrix and the 'organism-pathway matrix'".  It is not clear how the two separate values of "taxonomic abundance" and "organism-pathway" are accumulated into one value.
Claim 1 also recites "evaluating a Pyruvate median using the cumulative abundance of the bacterial taxa evaluated for the Pyruvate to Butyrate pathway". There is only one Pyruvate cumulative abundance value, and a "median" of a single value is nonsensical.
Claims 18 and 19 recite similar limitations, which are indefinite for analogous reasons.
None of the dependent claims remedies these deficiencies, so they are likewise rejected.
Because the examiner cannot infer Applicant's intended claim scope without considerable speculation, these claims will not be examined with respect to the prior art (MPEP 2173.06 § II).

Response to Arguments - Rejections Under 35 USC § 112(b)
In the reply filed 1 Sep 2022, Applicant asserts that "the objected features are now sufficient clear and the amended claims are also clear and concise" (p. 20).
While the examiner acknowledges Applicant's amendments, the claims are still indefinite for the reasons given above; they still recite numerous unclear steps.
The arguments are therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671